DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “fluid container with downwardly sloping bottom wall” since this appears to be the thrust of applicant's invention, as recited in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. publication no. 2012/0234864 (Liu).
With regard to claim 1, Liu discloses a fluid container (Figs. 1-3, paragraph [0011]) comprising: a main body (housing 1) having a bottom wall (12) and a sidewall (upright surrounding 11), the bottom wall having a bottom wall first internal surface (see top surface 123), the sidewall extending from the bottom wall (see Figs. 1-3) and having a sidewall first portion (see rear wall 111, paragraph [0012]), a sidewall second portion (see front wall 110, paragraph [0012]), and defining a passageway (liquid outlet opening 131, paragraph [0012]) extending through the sidewall second portion (Figs. 1 and 2), the sidewall first portion disposed at a first angle relative to the bottom wall first internal surface (unlabeled, see junction of  rear wall 111 and bottom wall 12 on left side of Fig. 1), the sidewall second portion disposed at a second angle relative to the bottom wall first internal surface (unlabeled, see junction of  front wall 110 and bottom wall 12 on right side of Fig. 1), the first angle different than the second angle (Fig. 1), the bottom wall first internal surface defining a curve extending from the sidewall first portion to the passageway at a downward slope (see shape of bottom wall 12 in each of Figs. 1, 2, and 3; paragraphs [0011], [0014]), the bottom wall and the sidewall cooperatively defining a fluid holding cavity (receiving space 10) in fluid communication with the passageway (see each of Figs. 1-3; paragraphs [0011], [0013], [0014]); a support leg (bottom end portion 114) extending from the main body and sized and configured to support said fluid container (Figs. 1-3, paragraph [0012]); and a valve (tap 3)  attached to the fluid container and in fluid communication with the passageway, the valve 

Conclusion
The prior art made of record in form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  In particular, U.S. patent no. 8,567,627 (Schmider) also discloses a dispenser with a curved bottom wall surface. Similarly, U.S. publication 2009/0236369 (Lin) also discloses a dispenser with a curved bottom wall surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Patrick M. Buechner


/PATRICK M. BUECHNER/
Primary Examiner, Art Unit 3754